FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 14, 2016
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 15-1000
                                                  (D.C. No. 1:12-CR-00178-RBJ-1)
PETER VINCENT CAPRA,                                         (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, BACHARACH, and McHUGH, Circuit Judges.
                   _________________________________

      Defendant Peter Vincent Capra owned Golden Design Group (“GDG”), a

company that built and sold homes in the Denver metropolitan area. He was

convicted after a jury trial of fourteen counts of wire fraud, two counts of mail fraud,

and ten counts of money laundering, arising out of a scheme to defraud mortgage




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
lenders.1 Although the advisory guideline range was 210 to 262 months’

imprisonment, the district court departed downward and sentenced Mr. Capra to

144 months in prison. The court also ordered restitution in the amount of

$11,009,934. Mr. Capra now appeals from his convictions and sentence.2

      I. Background

      A. The Superseding Indictment

      The Superseding Indictment charged Mr. Capra in count one with obstruction

of justice related to the alleged shredding of documents that were responsive to a

grand jury subpoena. The remaining counts for wire fraud, mail fraud, and money

laundering, related to Mr. Capra’s alleged scheme to defraud mortgage lenders. The

scheme involved the submission of loan applications with false information and

structuring transactions to give cash back to the buyers of GDG homes at closing

without the lenders’ knowledge. This scheme made it possible for GDG to sell a

large volume of homes to otherwise unwilling or unqualified buyers.




      1
       Mr. Capra was found not guilty of count one in the Superseding Indictment,
which charged him with obstruction of justice.
      2
         Mr. Capra’s court-appointed counsel initially filed an opening brief raising
one sentencing challenge and the government filed a response brief addressing that
issue. Mr. Capra subsequently filed a motion seeking leave to file a pro se brief
raising five challenges to the sufficiency of the evidence and additional sentencing
challenges. We granted Mr. Capra’s motion, accepted his pro se brief for filing, and
directed the government to file a supplemental response brief. The government filed
a supplemental response brief and Mr. Capra filed a pro se reply brief.


                                          2
      The Superseding Indictment alleged that Mr. Capra and others arranged for the

buyers to submit loan applications for first and second mortgages to support their

purchases of GDG homes. Many of the buyers bought multiple properties at or near

the same time. Loan applications were submitted through several different mortgage

brokers, including Justin Knight3, whom Mr. Capra knew would assist with

providing, or at least fail to question the accuracy of, false information submitted in

connection with the applications. The applications contained materially false and

fraudulent representations about the buyers’ income, liabilities, source of down

payment, and intent to occupy the properties as their primary residences.

      According to the Superseding Indictment, Mr. Capra would arrange for

distributions of cash back to the buyers in ways that prevented the lenders from

discovering that these funds were actually going to the buyers. These distributions

usually involved one of three methods.

      Under the first method, Mr. Capra caused the disbursement of funds to limited

liability companies (“LLCs”) created by Brian Waring4 or by the buyers themselves

based on fraudulent invoices for those LLCs that purported to reflect additional

property improvements such as landscaping or carpeting. Under the second method,

Mr. Capra caused buyers to sign false documents indicating either that GDG would


      3
       Mr. Knight worked as a loan officer for Mr. Capra’s company, Distinctive
Mortgages, which was an in-house mortgage company for GDG.
      4
       Mr. Waring worked in the real estate business and owned a company called
Red Eagle Investments.

                                           3
pay for work not yet completed on the home at the time of closing or that GDG

would pay the buyers in exchange for a waiver of their otherwise applicable home

warranties based on alleged construction defects. In fact, either all work on the home

was complete or the buyers had not identified any construction defects. GDG would

then issue checks directly to the buyers immediately after closing which were not

reflected in the HUD-1 closing statements.

      Under the third method, Mr. Capra caused the filing, prior to closings, of a

statutory lien purporting to reflect a debt by GDG to Cambridge Real Estate

Consulting (“Cambridge”) or Chateau Real Estate Investments (“Chateau”). These

companies were sham companies that Mr. Capra ostensibly set up as marketing

companies, but the companies in fact did no work marketing any of the GDG

properties. At closings, funds would be distributed to Cambridge or Chateau and

then Mr. Capra would cause a portion of those funds to be distributed to the buyers

purchasing the properties.

      In furtherance of the scheme, Mr. Capra also caused additional loan proceeds

to be paid both to others helping recruit home buyers for GDG, including

Mr. Waring, Benjamin Serrano5, and Kristin (Clark) Vaughn6, and to the people who

appeared to control Cambridge and Chateau, Beverly Hemond and Donald Johnson.


      5
          Mr. Serrano was the sales director for GDG.
      6
       Ms. Vaughn brokered loans in the real estate business. She worked with
Mr. Capra to market GDG properties.


                                           4
He also caused the use of the mail and of interstate wire transmissions to transmit

documents and funds related to the buyers’ purchases of GDG homes. Finally, he

engaged in monetary transactions involving criminally derived property from the

mail and wire fraud by transferring amounts from the Cambridge bank account to

Ms. Hemond’s personal account.7

      B. Trial Testimony

      At trial, the government introduced significant evidence of Mr. Capra’s role in

devising and furthering the scheme to defraud the lenders. Although Mr. Waring

proposed the first cash-back method to Mr. Capra, it was Mr. Capra who then took

control and implemented the scheme as a way to increase the sales volume of his

GDG homes. Mr. Waring, Mr. Knight, Ms. Vaughn, and Mr. Serrano all testified

that Mr. Capra decided the home prices and the amount of cash going back to the

buyers.

      Mr. Waring testified that he discussed everything with Mr. Capra and that if he

ran into a problem with a file or credit score or loan getting declined, he would talk

to Mr. Capra about it. He testified Mr. Capra was very detail-oriented and focused

on the financial aspects of the transactions. He further testified that Mr. Capra knew

he was using false loan documents to support loan applications. Mr. Waring also

explained that he was trying to get multiple loan applications for multiple properties


      7
        Ms. Hemond testified that she was in a romantic relationship with Mr. Capra
and that he was using the Cambridge bank account as a way to give her money
without his wife knowing about it.

                                           5
purchased by a single buyer filed within a 45-day window. The 45-day window was

important because then the multiple loan applications would not show up on the

buyer’s credit report. He testified that Mr. Capra knew he was doing this and that

Mr. Capra “instructed [him] to do whatever [he] had to do to get the loans done.”

R., Vol. 4 at 24.

       Mr. Waring testified that he heard about a complaint from a lender involving

false information on a loan application (the home was not being used as a primary

residence and multiple properties had been purchased but not disclosed on the

application). Although the complaint did not involve a home that was sold by GDG,

it was in a neighborhood with GDG homes and the borrower owned GDG homes.

Mr. Waring told Mr. Capra about the complaint and Mr. Capra told him they were

going to need to change their approach.

       Mr. Capra’s new approach was to use voided warranties or warranty waivers.

But Mr. Waring testified that he was not aware of any buyers doing walk-throughs

and, in many cases, the buyers did not know what properties they owned until after

they closed. He further testified that he was not aware of any buyers identifying

significant problems with the GDG homes. He said he would see buyers signing the

warranty waiver forms at closing and they would then receive checks directly from

GDG. Mr. Knight testified that these warranty-waiver payments did not show up on

the HUD-1 settlement statements. When he questioned Mr. Capra about whether the

payments should be reflected on the HUD-1 statements, Mr. Capra told him they did



                                          6
not need to be disclosed because they were simply up-front settlements on any future

work that would need to be done on the houses.

       Mr. Capra subsequently came up with another cash-back method using

statutory liens. He had Mr. Waring sign a master marketing agreement and told him

“it was a cleaner way to . . . deal with the cash at close” and that “it created

additional layers.” Id. at 55. Mr. Capra explained to Mr. Waring how the new

methodology would work—statutory liens would be recorded in the name of

Red Eagle (Mr. Waring’s company), and then at closing, the liens would be paid off

by the title company. Mr. Waring would get the money through Red Eagle and then

he would keep a portion for himself and give the rest back to the buyer. Mr. Waring

testified that no one at GDG knew more about the financial matters related to GDG

homes than Mr. Capra.

       The testimony also showed that Mr. Capra set up two sham companies—

Chateau and Cambridge—to further the cash-back method using statutory liens.

Ms. Hemond, who was Mr. Capra’s girlfriend in Las Vegas, testified that Mr. Capra

told her to set up a company (Cambridge) and to list herself as the CEO. But she

testified that she “[n]ever did anything” once the company was formed. R., Vol. 3

at 1196. Mr. Capra determined the amount of liens that would be placed against the

properties and he would dictate how the money should be disbursed. He directed that

Ms. Hemond should receive $25,000 for every transaction involving Cambridge

even though she did no work.



                                            7
      Ms. Vaughn testified that Mr. Capra used Chateau and Cambridge liens to get

money to her through her investment company (K&K) and she would then disburse

the money back to the buyers. Mr. Capra wanted it done that way, “[s]o it wouldn’t

look like [the money] was coming from the builder.” Id. at 1483-84. She was “told

to actually open up more LLCs or S [corporations] because a lot of money was just

going directly into K&K.” Id. at 1484. She and Mr. Capra also had conversations

about the need to create a “paper trail” and she helped create fake invoices for

Cambridge and Chateau to facilitate that process. Id. at 1483-84, 1486.

      Mr. Serrano testified that Mr. Capra managed everything with respect to the

GDG business. He stated that Mr. Capra “was very detail oriented and nothing got

past him.” Id. at 932. At various times, Mr. Knight, Ms. Vaughn and Mr. Serrano

expressed concerns about the legality of some of the actions Mr. Capra was asking

them to take. Mr. Capra reassured them that everything was going to be okay and

they were not doing anything wrong. Mr. Capra also told them that he was acting on

the advice of his attorney, Laurin Quiat. But Mr. Quiat testified that he never told

Mr. Capra he could give cash back to the buyers and not disclose it on the HUD-1

settlement statements.

      C. Rule 29 Motion

      After the government rested, the defense also chose to rest its case without

putting on any further evidence. At that time, the defense made an oral motion for a

judgment of acquittal pursuant to Rule 29 of the Federal Rules of Criminal

Procedure.

                                           8
      In the motion, defense counsel argued that there was significant proof of

Mr. Capra’s good faith in following the advice of Mr. Quiat, when he was using the

cash-back methods described at trial. Defense counsel further asserted that because

Mr. Capra was acting in good faith based on Mr. Quiat’s advice, he lacked the

criminal intent necessary for the jury to convict him of the mail and wire fraud

counts. Defense counsel also moved for acquittal on the money laundering counts,

arguing that Mr. Capra truly believed that the money he was making from GDG as a

result of these methodologies was lawfully derived.

      The district court denied the motion, explaining that although Mr. Quiat had

approved the use of warranty waivers and the creation of Cambridge and Chateau as

marketing companies, he had denied ever giving Mr. Capra advice that he could use

the waivers or the marketing companies as a disguised way to funnel money back to

the buyers. Although Mr. Capra’s associates testified that he told them Mr. Quiat

had approved these methods and the way Mr. Capra was using them, Mr. Quiat flatly

denied doing so. The district court explained that the jury was going to have to

determine whether Mr. Quiat’s testimony was credible. And if the jury found the

testimony to be credible, it would negate Mr. Capra’s advice-of-counsel defense.

The district court therefore determined there was sufficient evidence for the jury to

find Mr. Capra guilty.

      II. Discussion

      On appeal, Mr. Capra challenges the sufficiency of the evidence to support his

convictions. He also challenges the substantive and procedural reasonableness of his

                                           9
sentence and the imposition of a four-level enhancement for his role as an organizer

or leader.

       A. Sufficiency of the Evidence

       Mr. Capra argues that: (1) the government failed to prove that he submitted

any false or fraudulent information to any lender; (2) the government failed to prove

the jurisdictional elements of mail and wire fraud; (3) he did not have any legal duty

or obligation of disclosure to the lenders; (4) the use of the Chateau and Cambridge

liens did not violate the mail and wire fraud statutes; and (5) the government failed to

prove the concealment element necessary for the money laundering charges.

       The first problem with Mr. Capra’s challenges to the sufficiency of the

evidence is that they come too late. “The Rules of Criminal Procedure do not allow a

defendant to wait until appeal to raise such a challenge.” United States v. Goode,

483 F.3d 676, 680 (10th Cir. 2007). Rather, claims of insufficient evidence must be

presented in the first instance to the district court through a Fed. R. Crim. P. 29

motion. See Goode, 483 F.3d at 680-81.

       Although Mr. Capra’s trial counsel did move for a judgment of acquittal under

Rule 29, that motion was not predicated on any of the grounds Mr. Capra now raises

to challenge the sufficiency of the evidence. Instead, trial counsel argued that the

jury could not convict Mr. Capra because there was significant evidence that he had

acted in good faith on the basis of his attorney’s advice and therefore there was no

criminal intent to support a guilty verdict. “When a defendant challenges in district

court the sufficiency of the evidence on specific grounds, all grounds not specified in

                                           10
the motion are waived.” Id. at 681 (internal quotation marks omitted); see also

United States v. Kimler, 335 F.3d 1132, 1141 (10th Cir. 2003).

       “Although we have described the failure to raise a challenge in district court

as a ‘waiver,’ it is more precisely termed a forfeiture . . . .” Goode, 483 F.3d at 681.

“Because of [Mr. Capra’s] forfeiture we review [his challenges to] the sufficiency of

the evidence under the plain-error doctrine.” Id. Under that doctrine, Mr. Capra

“must show: (1) an error, (2) that is plain, which means clear or obvious under

current law, and (3) that affects substantial rights.” Id. (internal quotation marks

omitted). As we discuss below, we see no error, plain or otherwise, requiring

reversal due to insufficient evidence.

      1. Wire and Mail Fraud

      Mr. Capra first argues that the government failed to prove that he mailed or

wired any false information to any lender. He devotes a portion of his brief to

discussing the individual counts attempting to illustrate the lack of evidence in that

regard. But the government was not required to prove that Mr. Capra personally

mailed or wired false information. “[T]he central focus of the first element [of the

wire and mail fraud statutes] is the existence of a scheme.” United States v. Kennedy,

64 F.3d 1465, 1475 (10th Cir. 1995). To prove that element, the government only

needed to show that Mr. Capra devised a scheme to defraud.8 “The offense of a


      8
         “To prove a violation of the mail [or wire] fraud statute, the government must
prove . . . the devising of a scheme or artifice . . . to defraud.” Kennedy, 64 F.3d at
1475; 18 U.S.C. §§ 1341, 1343.

                                           11
scheme to defraud focuses on the intended end result, not on whether a false

representation was necessary to effect the result. Schemes to defraud, therefore, may

come within the scope of the [wire and mail fraud] statute[s] even absent an

affirmative misrepresentation.” United States v. Cronic, 900 F.2d 1511, 1513-14

(10th Cir. 1990), overruled on other grounds by United States v. Iverson, 818 F.3d
1015 (10th Cir. 2016). The government was therefore not required to show that

Mr. Capra personally submitted any misrepresentations to the lenders to prove the

existence of a scheme to defraud.

      Mr. Capra also argues that the government failed to prove the jurisdictional

elements for the mail and wire fraud statutes, which require an interstate wire

transmission or a mailing in furtherance of the fraudulent scheme, see 18 U.S.C.

§ 1343 (wire fraud); id. § 1341 (mail fraud). But Mr. Capra’s trial counsel stipulated

to the facts that satisfied those jurisdictional elements. See R., Vol. 3 at 1816-17.

“‘A stipulation is an agreement between the parties as to a fact of the case, and, as

such, it is evidence introduced by both of the parties.’” United States v.

Cruz-Rodriguez, 570 F.3d 1179, 1184 (10th Cir. 2009) (quoting United States v.

Hawkins, 215 F.3d 858, 860 (8th Cir. 2000)). “‘Generally, a party introducing

evidence cannot complain on appeal that the evidence was erroneously admitted.’”




                                           12
Id. (quoting Ohler v. United States, 529 U.S. 753, 755 (2000)). We see no basis to

depart from this general principle in Mr. Capra’s case.9

      The evidence at trial showed that the cash going back to the buyers was not

disclosed on the HUD-1 statements. But Mr. Capra asserts that he did not violate the

mail and wire fraud statutes with the use of his cash-back methods because he did not

have any independent legal duty or obligation to disclose anything to the lenders.

The government’s expert testified at trial, however, that the HUD-1 settlement

statement, which is prepared for the closing, requires any payments between the

buyer and seller to be reflected on that statement. R., Vol. 3 at 1646-47. And both

the buyer and seller have to sign the HUD-1 settlement statement attesting to its

accuracy. Id. at 1647-48.

      Moreover, even if Mr. Capra did not have a legal duty to the lenders to

disclose the cash back to the buyers, “a misleading omission is actionable as fraud if

it is intended to induce a false belief and resulting action to the advantage of the

misleader and the disadvantage of the misled.” United States v. Gallant, 537 F.3d
1202, 1228 (10th Cir. 2008) (internal quotation marks omitted). Mr. Waring told

Mr. Capra that the lenders would not approve the loan applications if they knew that


      9
         Mr. Capra also objects that the mail fraud counts are based on
Federal Express shipments as opposed to mailings through the United States postal
service, but the statute expressly criminalizes not only the use of the United States
postal service, but also “any matter or thing” sent or delivered “by any private or
commercial interstate carrier” for purposes of executing the scheme to defraud, see
18 U.S.C. § 1341.


                                           13
GDG was giving money back to the buyers “because in essence you’re paying the

buyer to buy the property.” R., Vol. 4 at 13-14. Many of the buyers did not have

sufficient income or assets to qualify for the loans. By not disclosing the cash-back

payments to the lenders, Mr. Capra actively concealed information that was material

to the lenders in making their decisions to approve the loan applications. Such

“deceitful concealment of material facts” is sufficient evidence to support

Mr. Capra’s wire and mail fraud convictions. See Gallant, 537 F.3d at 1228 (internal

quotation marks omitted).

      Finally, Mr. Capra contends that the use of the Chateau and Cambridge liens

did not violate the mail and wire fraud statutes. But the testimony at trial established

that the Chateau and Cambridge companies never marketed any properties or

performed any other work related to the properties. These companies and their liens

were simply used as vehicles to conceal the money going back to the buyers.

      Ms. Vaughn, who worked with Mr. Capra, testified that invoices were created

for Chateau and Cambridge reflecting the amount that was going back to the buyer

and it was done that way to create a “paper trail” for the GDG file so that there was

an invoice for every home. R., Vol. 3 at 1483. After closing, the money was wired

from Chateau or Cambridge to Ms. Vaughn’s company, K&K Investments. She

would keep any money owed to her, and then she would wire the rest of the money to

the buyer. Id. It was done this way so that “it wouldn’t look like [the money] was

coming from [GDG].” Id. at 1484. To her knowledge, neither Chateau nor

Cambridge ever did any work to market the properties. Id. Both Mr. Johnson and

                                           14
Ms. Hemond, the alleged corporate heads of Chateau and Cambridge, testified that

they did no work for these companies and these companies performed no work for

GDG. See id. at 620-624 (Johnson testimony); id. at 1196-1200 (Hemond

testimony).

      Mr. Capra also argues that he did not violate the mail and wire fraud statutes

because he disclosed the Chateau and Cambridge liens to the lenders on the HUD-1

settlement statements. But the HUD-1 settlement statements did not disclose those

companies actually performed no work for GDG and that a large portion of the

money being paid to Chateau and Cambridge was then going back to the buyers.

Mr. Capra’s use of the Chateau and Cambridge companies deceitfully concealed the

payments that were going back to the buyers and furthered his scheme to defraud the

lenders.

      2. Money Laundering

      Mr. Capra argues that there was insufficient evidence to prove money

laundering because the government did not show that the transfers of money from the

Cambridge account to Ms. Hemond’s account were designed to conceal anything.

Mr. Capra relies on 18 U.S.C. § 1956 for his argument. That statute does require the

government to prove that “the transaction is designed in whole or in part . . . to

conceal or disguise the nature, the location, the source, the ownership or the control

of the proceeds of specified unlawful activity.” 18 U.S.C. § 1956. But Mr. Capra

was charged and convicted of violating 18 U.S.C. § 1957, which does not contain that

element. Section 1957 requires the government to prove that the defendant

                                           15
“knowingly engage[d] . . . in a monetary transaction in criminally derived property of

a value greater than $10,000 and is derived from specified unlawful activity.”

Because § 1957 does not require the government to prove that the monetary

transactions were designed to conceal anything, Mr. Capra has not shown any failure

of proof regarding the money laundering counts.

       B. Sentencing issues

       Mr. Capra argues his sentence is substantively and procedurally unreasonable.

We review for abuse of discretion the reasonableness of a sentence. United States v.

Martinez, 610 F.3d 1216, 1223 (10th Cir. 2010). He also argues that the district

court erred in imposing a four-level enhancement under U.S.S.G § 3B1.1 for his role

as an organizer or leader of the scheme to defraud. We review for clear error the

district court’s factual finding to support the § 3B1.1 enhancement. See United

States v. Shengyang Zhou, 717 F.3d 1139, 1149 (10th Cir. 2013).

       1) Substantive reasonableness

       Mr. Capra asserts that the length of his sentence (12 years) is substantively

unreasonable. “Review for substantive reasonableness focuses on whether the length

of the sentence is reasonable given all the circumstances of the case in light of the

factors set forth in 18 U.S.C. § 3553(a).”10 United States v. Friedman, 554 F.3d
1301, 1307 (10th Cir. 2009) (internal quotation marks omitted).


       10
            Those factors include: “the nature and circumstances of the offense and the
history and characteristics of the defendant;” “the need for the sentence imposed
[:] . . . to reflect the seriousness of the offense, to promote respect for the law, and to
                                                                                 (continued)
                                            16
       In challenging the length of his sentence, Mr. Capra argues that he relied on

the advice of counsel, Mr. Quiat, who approved the cash-back methods. He further

argues that the other participants in the scheme received significantly lower

sentences. As the district court pointed out, however, the jury rejected Mr. Capra’s

defense that he relied in good faith on Mr. Quiat’s advice. As for the sentencing

disparity, Mr. Capra was charged with and convicted of a significantly higher number

of crimes than any other defendant who was involved in the scheme and most of the

other defendants were working for him. Also, the other defendants accepted

responsibility for their conduct, cooperated with the government, and entered into

guilty pleas.

       The government argued that a guidelines sentence (17-22 years) was

appropriate. The probation office proposed a downward variance to 15 years.

Ultimately, the district court rejected both of those positions and imposed an even

lower sentence. The 12-year sentence the court imposed was a downward variance of

5 1/2 years (or 66 months) from the bottom of the guidelines range. The district

court spent time at sentencing discussing the § 3553 factors with respect to

Mr. Capra, providing reasons to support the sentence it imposed. Mr. Capra has




provide just punishment for the offense; to afford adequate deterrence to criminal
conduct; [and] to protect the public from further crimes of the defendant;” “the need
to avoid unwarranted sentence disparities among defendants with similar records who
have been found guilty of similar conduct;” and “the need to provide restitution to
any victims of the offense.” 18 U.S.C. § 3553(a).

                                          17
failed to show how the district court abused its discretion in imposing his 12-year

sentence.

      2) Procedural reasonableness

      Mr. Capra argues that the district court incorrectly calculated the loss amount

for purposes of determining his offense level under U.S.S.G. § 2B1.1 and the amount

of the restitution award ($11,009,934). In general, alleged errors in calculating the

sentence implicate the procedural reasonableness of the sentence. See, e.g., United

States v. Alapizco-Valenzuela, 546 F.3d 1208, 1214 (10th Cir. 2008).

      Before we can consider these issues, we must address whether they were raised

below. Mr. Capra initially appeared to challenge the district court’s loss calculation

in his motion for a departure and variance. See R., Vol. 1 at 197-98. But at the

sentencing hearing when the government was prepared to prove the loss amounts,

defense counsel told the court, “[w]e do not contest the figures that are contained in

the exhibit to the Government’s sentencing motion.” id., Vol. 3 at 111. Those figures

reflected the loss amounts, broken out by lender, and are contained in the presentence

report. Because Mr. Capra withdrew his objection to the loss calculations and did not

object at sentencing to the restitution award, we review those issues for plain error.

      On appeal, Mr. Capra argues that the losses were not a result of his actions.

He claims the losses were “the result of actions of others,”11 or were “due to the


      11
         Although Mr. Capra seeks a reduction in his loss amount due to the
allegedly fraudulent actions of the lenders and the buyers, he is responsible for all
reasonably foreseeable acts and omissions of others in furtherance of a jointly
                                                                            (continued)
                                           18
market crash resulting from the recession.” Pro Se Opening Br. at 73. He also

claims the loss amounts failed to take into consideration “other sources of payments

to the lenders,” such as receipt of mortgage payments made by buyers, bankruptcy

payments, and “short sales.” Id. at 74.

      Under U.S.S.G. § 2B1.1(b), a defendant’s base offense level for fraud is

increased according to loss. The court should use the greater of actual or intended

loss. Id. § 2B1.1, cmt. n. 3(A). “‘Actual loss’ means the reasonably foreseeable

pecuniary harm that resulted from the offense.” Id., cmt. n. 3(A)(i). “‘Reasonably

foreseeable pecuniary harm’ means pecuniary harm that the defendant knew, or under

the circumstances, reasonably should have known, was a potential result of the

offense.” Id., cmt. n. 3(A)(iv).

      Losses attributable to mortgage fraud are determined by subtracting the sale

prices of the homes from the outstanding loan balances. See United States v.

Washington, 634 F.3d 1180, 1184 (10th Cir. 2011). Although Mr. Capra contends

that the district court did not take into account mortgage payments made by the

buyers or payments received from the bankruptcy estate, the methodology approved

in Washington—which was used without objection in this case—already takes into

account the payments received by the lenders because it uses the outstanding loan

balances.

undertaken criminal activity, see U.S.S.G. § 1B1.3(a)(1)(B). The fact that others
helped Mr. Capra to carry out deceitful actions in furtherance of the scheme does not
absolve him of responsibility for the losses.


                                          19
       Mr. Capra further contends that market conditions caused a decline in the

value of the properties and should be considered in determining actual loss. In

Washington, 634 F.3d at 1185, we noted that “in a mortgage fraud scheme . . . , the

loss is not the decline in value of the collateral; the loss is the unpaid portion of the

loan as offset by the value of the collateral.” Id. Only the unpaid portion of the loan

needs to be foreseeable, whereas the credits against the loss, such as the proceeds

from a foreclosure sale, do not need to be foreseeable. See Crowe, 735 F.3d at

1237-38.

       Mr. Capra is not entitled to a reduction in the actual loss amount due to any

diminished value of the credit against the loss from market or other economic

conditions. It was reasonably foreseeable to Mr. Capra that his fraudulent scheme

could cause the lenders to lose the unpaid loan balances. This is so because “an

unqualified borrower’s default is clearly a reasonably foreseeable potential result of

the offense.” Id. at 1238 (internal quotation marks omitted). As for any credit

against the loss from the sale of the properties, courts deduct from the calculated loss

the amount actually recovered. Id. “This calculation is made as of the time of

sentencing and without regard for whether this amount was reasonably foreseeable.”

Id. at 1238-39 (internal quotation marks omitted). Mr. Capra is therefore “only

entitled to a credit against loss in the amount actually recovered by the banks from

the sale of the subject properties.” Id. at 1239 (internal quotation marks omitted).

       Mr. Capra also challenges the restitution award. He argues that restitution

awards must be based on actual losses to victims and he asserts that the award “does

                                            20
not reflect actual loss to downstream note holders, because they could have paid less

[than] the unpaid balance to acquire the loans and notes.” Aplt. Pro Se Br. at 76. He

relies on our recent decision in United States v. Howard, 784 F.3d 745 (10th Cir.

2015) to support his position.

      In Howard, there was evidence that some of the mortgage notes had been sold

by the original lenders to downstream lenders. Id. at 747. In the district court, the

defendant asserted that the restitution calculations “were flawed because they did not

examine the purchase prices paid by downstream holders of the mortgage notes.”

Id. at 751. The government did not put on evidence in response to defendant’s

argument and, on appeal, the defendant challenged the method of calculating loss to

the downstream lenders as it related to the restitution award. See id. at 749, 751. We

ultimately remanded to the district court with instructions to “redetermine the amount

of actual loss to identified downstream-noteholder victims.” Id. at 752 (emphasis

added).

      Howard is not applicable here, however, because there was no evidence

presented to the district court that there were any downstream noteholders.

Mr. Capra’s claim is speculative and he does not identify any downstream lenders in

his brief on appeal. Moreover, even if Mr. Capra did have information regarding

downstream noteholders, he did not raise this argument below and “factual disputes

regarding sentencing not brought to the attention of the district court do not rise to

the level of plain error,” United States v. Lewis, 594 F.3d 1270, 1288 (10th Cir. 2010)

(brackets and internal quotation marks omitted).

                                           21
       3) Organizer/leader enhancement

       Mr. Capra argues that the district court erred in enhancing his sentence for

being an organizer or leader under U.S.S.G. § 3B1.1 because the court did not make

sufficient factual findings and the trial record does not support the enhancement. The

commentary to § 3B1.1 explains that:

       Factors the court should consider include the exercise of decision making
       authority, the nature of the participation in the commission of the offense,
       the recruitment of accomplices, the claimed right to a larger share of the
       fruits of the crime, the degree of participation in planning or organizing the
       offense, the nature and scope of the illegal activity, and the degree of
       control and authority exercised over others.
U.S.S.G. §3B1.1, note 4 (2014). But, “[t]he Guidelines do not require that each of these

factors be satisfied for a section 3B.1.1 enhancement to apply.” United States v. Wacker,

72 F.3d 1453, 1476 (10th Cir. 1995).

       In rejecting defendant’s argument that he was not an organizer or leader, the

district court stated:

       He was the captain of the ship. He was the CEO of the company. There
       was testimony throughout the trial that the buck always stopped there. He’s
       the one that had the girlfriend in that [sic] Nevada. He’s the one that set up
       the phony companies so he could siphon off money to her.
R., Vol. 3 at 134. The court also found:

       The facts are that he was, Mr. Capra was the overall organizer and manager
       of a scheme to defraud mortgage lenders. As part of the fraud, they
       misrepresented the financial ability of buyers of homes in this
       neighborhood of nice homes that Mr. Capra’s company built, making it
       appear at least on the application forms that the [buyers] were much more
       financially sound than they in fact were.
Id. at 202.



                                             22
      As noted above, “[w]e review the district court’s factual finding that the

defendant acted as a leader or organizer under § 3B1.1 for clear error.” Shengyang

Zhou, 717 F.3d at 1149. “Under this standard, we will not reverse the district court’s

finding unless, on the entire evidence, we are left with the definite and firm

conviction that a mistake has been committed.” Id. (internal quotation marks

omitted).

      Although it may have been preferable if the district court had been more

thorough in articulating the reasons for the enhancement, the court’s findings were

specific enough to provide a clear picture of the reasoning the court employed.

Id. at 1150. The trial testimony shows that Mr. Capra was extensively involved in

devising and implementing the various aspects of the cash-back methods at the core

of the scheme to defraud, he had significant decision-making authority on issues

related to the cash-back methods, and he exercised control over others involved in the

scheme. We see no clear error in the district court’s finding that Mr. Capra was an

organizer or leader.

      III. Conclusion

      For the foregoing reasons, we affirm the district court’s judgment. We grant

the motion to withdraw filed by Mr. Capra’s court-appointed attorney, Robert Berger.




                                           23
We also grant Mr. Capra’s motion for leave to accept his pro se reply brief and

permit him to proceed pro se.

                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




                                         24